Citation Nr: 0944753	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for L5-S1 herniated nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The Veteran contends that the symptoms associated with his 
service-connected L5-S1 HNP are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  In addition, the Veteran 
essentially testified in July 2009 that his back symptoms had 
worsened since his January 2008 VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran 
should be provided an opportunity to report for a current VA 
examination to ascertain the current status of his service-
connected L5-S1 HNP.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his claim on 
appeal that is not evidenced by the 
current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of his service-connected L5-
S1 HNP.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected L5-S1 
HNP, to include all neurological and 
orthopedic residuals.  The examiner 
should distinguish, to the extent 
possible, between symptomatology 
resulting from the Veteran's service-
connected L5-S1 HNP and any residuals 
associated with any nonservice-connected 
disorders.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the 
examiner should state this in the 
examination report.

Specifically, the examiner should:

(a) Identify any and all nerves involved, 
note all neurological symptoms of the 
lower extremities, and perform complete 
sensory, motor, reflex, and strength 
testing.  The examiner should also 
discuss the extent, if any, of paralysis 
of the nerves involved.  The examiner 
should then provide an opinion as to the 
extent to which this disorder is 
disabling, preferably in qualitative 
terminology (mild, moderate, moderately 
severe, or severe).  

(b) Identify any and all joints involved, 
note all orthopedic symptoms, and perform 
range of motion testing, and report range 
of motion findings in degrees.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner should determine whether the 
Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

